In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐2199 
JEFF PHILLIPS, 
                                                  Plaintiff‐Appellant, 

                                  v. 

CONTINENTAL TIRE THE AMERICAS, LLC, 
                                                 Defendant‐Appellee. 
                      ____________________ 

             Appeal from the United States District Court  
                   for the Southern District of Illinois. 
          No. 3:12‐cv‐00307‐JPG‐SCW — J. Phil Gilbert, Judge. 
                      ____________________ 

  ARGUED DECEMBER 5, 2013 — DECIDED FEBRUARY 14, 2014 
               ____________________ 

   Before  WOOD, Chief Judge,  and  SYKES and TINDER, Circuit 
Judges. 
    TINDER,  Circuit  Judge.  Continental  Tire  The  Americas, 
LLC  (CTA)  terminated  Jeff  Phillips’s  employment  after  he 
refused  to take  a drug test upon  his  initiation of a  workers’ 
compensation  claim.  Phillips  sued,  alleging  that  CTA  retali‐
ated against him for seeking workers’ compensation benefits 
in  violation  of  Illinois  law.  The  district  court  granted  CTA’s 
2                                                      No. 13‐2199 

motion  for  summary  judgment,  and  Phillips  appealed.  For 
the reasons that follow, we affirm.  
     I.   Background 
     CTA has a tire manufacturing facility in Mt. Vernon, Illi‐
nois.  Phillips  worked  there  as  a  passenger  general  trucker 
for twenty‐two years until his discharge. The Mt. Vernon fa‐
cility has a health services department that provides medical 
treatment  to  sick  or  injured  employees.  In April  2010,  Phil‐
lips visited the health services department to report that his 
fingers  went  numb  at  work  and  to  initiate  a  workers’  com‐
pensation  claim.  At  the  time,  CTA  had  a  written  substance 
abuse policy that required drug testing in certain situations: 
1.  Pre‐employment  testing;  2.  Random  testing  for  initial  12 
months  of  employment;  3.  For‐cause  testing;  4.  OSHA  re‐
cordable  accident;  5.  Transportable  injury;  6.  Serious  equip‐
ment/property personal damage incident; and 7. Initiation of 
workers’  compensation  claim.  The  policy  provided  that 
“[r]efusal  to  submit  to  testing  will  be  cause  for  immediate 
suspension  pending  termination.”  An  injured  employee 
could  receive  medical  treatment  in  the  health  services  de‐
partment  and  return  to  work  without  being  required  to 
submit to a drug test if (a) the employee did not seek to initi‐
ate a workers’ compensation claim; and (b) the situation did 
not fall into one of the other categories for which drug test‐
ing  was  required  under  company  policy.  But  an  employee 
who  sought  to  initiate  a  workers’  compensation  claim  was 
required  to  submit  to  drug  testing  or  be  immediately  sus‐
pended  pending  termination,  regardless  of  whether  he  re‐
ceived  treatment  or  services  at  the  health  services  depart‐
ment. 
No. 13‐2199                                                            3

    Phillips  was  informed  that  he  had  to  submit  to  a  drug 
test  before  he  could  initiate  a  workers’  compensation  claim 
and he was shown the CTA drug testing policy. He also was 
advised that if he didn’t take the drug test, his employment 
would  be  terminated.  Nonetheless,  he  refused  to  take  the 
drug  test  because  he  didn’t  think  that  it  should  be  a  neces‐
sary consequence of filing a workers’ compensation claim.  
    Phillips was terminated from his  employment with CTA 
for refusing to submit to drug testing upon his initiation of a 
workers’  compensation  claim.  CTA’s  discharge  letter  states: 
“As a result of your refusal to perform the required drug test 
on  April  21,  2010,  this  letter  is  serving  as  notification  that 
your employment is being terminated immediately for viola‐
tion  of  Company  policy,”  in  particular  a  “violation  of  the 
company’s substance abuse policy.” When asked at his depo‐
sition  why  CTA  terminated  him,  Phillips  stated,  “Because  I 
didn’t submit to a drug test.” And when asked if he was con‐
tending that CTA fired him because he filed a workers’ com‐
pensation  claim,  he  answered,  “They  fired  me  because  I 
didn’t submit to a drug test.” Phillips agreed that he had no 
evidence or information that there was a different reason for 
his  discharge.  It  is  his  understanding  that  he  would  still  be 
employed at CTA if he had taken the drug test. Even though 
he  refused  to  submit  to  the  test,  Phillips  did  file  a  workers’ 
compensation  claim.  At  oral  argument  CTA’s  counsel  ad‐
vised  the  court  that  Phillips  eventually  received  workers’ 
compensation benefits. 
 II.    Discussion 
    We review the district court’s summary judgment ruling 
de novo, construing the evidence and drawing reasonable in‐
ferences in favor of the party against whom the motion was 
4                                                         No. 13‐2199 

made.  Beatty  v.  Olin  Corp.,  693  F.3d  750,  752 (7th  Cir.  2012). 
Illinois law recognizes a “cause of action for retaliatory dis‐
charge where an employee is terminated because of his actu‐
al  or  anticipated  exercise  of  workers’  compensation  rights.” 
Id. at 753. To establish a retaliatory discharge claim, a plain‐
tiff must prove: “(1) that he was an employee before the inju‐
ry;  (2)  that  he  exercised  a  right  granted  by  the  Workers’ 
Compensation Act; and (3) that he was discharged and that 
the discharge was causally related to his [pursuit of] a claim 
under the Workers’ Compensation Act.” Id. (quoting Clemons 
v. Mechanical Devices Co., 704 N.E.2d 403, 406 (Ill. 1998)). The 
only issue in this case is causation.  
    Causation “requires more than a discharge in connection 
with  filing  a  claim.”  Marin  v.  Am.  Meat  Packing  Co.,  562 
N.E.2d  282,  286 (Ill.  App.  Ct.  1990)  (citation  omitted).  The 
“ultimate issue” regarding causation is “the employer’s mo‐
tive in discharging the employee.” Beatty, 693 N.E.2d at 753 
(quoting Clemons, 704 N.E.2d at 406); see also Brooks v. Pactiv 
Corp.,  729  F.3d  758,  768  (7th  Cir.  2013)  (“[T]he  employer  … 
may … be liable for retaliatory discharge if the actual moti‐
vation  for  the  termination  was  the  employee’s  pursuit  of  a 
workers’  compensation  claim.”).  To  establish  causation,  the 
employee  “must  affirmatively  show  that  the  discharge  was 
primarily  in  retaliation  for  [his]  exercise  of  a  protected 
right.” Gordon v. FedEx Freight, Inc., 674 F.3d 769, 774 (7th Cir. 
2012) (quotation and citation omitted). 
    Phillips  did  not  make  this  showing.  The  undisputed 
facts—including  the  parties’  stipulation  and  Phillips’s  own 
deposition  testimony—establish  that  CTA  terminated  Phil‐
lips because he refused to take a drug test upon initiation of 
a  workers’  compensation  claim  as  required  by  CTA  policy. 
No. 13‐2199                                                           5

Phillips  has  admitted  that  he  had  no  evidence  or  other  in‐
formation  that  CTA  had  any  other  reason  for  discharging 
him. CTA consistently has applied its drug testing policy and 
has discharged other employees who have refused to submit 
to  the  drug  test  pursuant  to  the  policy.  Therefore,  Phillips 
cannot  establish  that  his  discharge  was  motivated  by  his 
pursuit  of  a  workers’  compensation  claim  and  he  cannot 
prevail on his retaliatory discharge claim.  
    Furthermore,  other  CTA  employees  have  initiated  work‐
ers’ compensation claims and have not been discharged. In‐
deed, Phillips had filed a workers’ compensation claim in the 
past  and  was  not  discharged.  In  addition,  Phillips  did  initi‐
ate a workers’ compensation claim regarding his April 2010 
injury,  and  he  agreed  that  if  he  had  taken  the  drug  test,  he 
would  still  be  employed  at  CTA.  We  are  unable  to  square 
these facts with the claim of retaliatory discharge. 
    Phillips argues that his discharge was “causally related” 
to his initiation  of his claim under the  Workers’ Compensa‐
tion Act and relies on Clark v. Owens‐Brockway Glass Contain‐
er, Inc., 697 N.E.2d 743 (Ill. App. Ct. 1998), which states: “An 
employer may discharge an injured employee who has filed 
a workers’ compensation claim as long as the reason for the 
discharge is wholly unrelated to the employee’s claim for ben‐
efits under the Workers’ Compensation Act.” Id. at 746 (em‐
phasis added). That misstates the law. “But‐for” causation is 
not  sufficient  to  establish  retaliatory  discharge.  See,  e.g., 
Clemons.,  704  N.E.2d  at  407–08;  see  also  Casanova  v.  Am.  Air‐
lines,  Inc.,  616  F.3d  695,  698  (7th  Cir.  2010)  (observing  that 
Clemons  “rejected  an  argument  that  but‐for  causation  is 
enough  to  establish  retaliatory  discharge”  and  that  Grabs  v. 
Safeway, Inc., 917 N.E.2d 122 (Ill. App. Ct. 2009), and Finnerty 
6                                                         No. 13‐2199 

v.  Personnel  Board,  707  N.E.2d  600  (Ill.  App.  Ct.  1999),  “like 
Clemons reject the argument that a fired worker can establish 
causation  by  showing  that  a  workers’  compensation  claim 
set  in  motion  a  chain  of  events  that  ended  in  discharge”); 
Marin, 562 N.E.2d at 286 (stating that the causal element “re‐
quires  more  than  a  discharge  in  connection  with  filing  a 
claim”).  The  initiation  of  a  workers’  compensation  claim 
“was  a  necessary  condition  of  [Phillips’s]  discharge.  But  it 
was not a sufficient condition.” See Casanova, 616 F.3d at 697. 
Clark is unhelpful to Phillips for another reason: the employ‐
er  in  that  case  discharged  the  employee  because  it  thought 
her claim for benefits was exaggerated and admitted that the 
discharge  was  connected  to  the  workers’  compensation 
claim. There is no such evidence in Phillips’s case. 
    Phillips asserts that the district court erred in relying on a 
provision  of  the  Illinois  Workers’  Compensation  Act,  820 
ILCS 305/11, not in effect at the time of his injury. (This pro‐
vision establishes a rebuttable presumption that the employ‐
ee  was  intoxicated  and  that  the  intoxication  was  the  proxi‐
mate cause of the employee’s injury if the employee refuses 
to submit to drug or alcohol testing.) Although the court re‐
ferred  to  this  provision,  its  grant  of  summary  judgment  to 
CTA was not premised upon it. Rather, the court mentioned 
the  provision  only  after  it  determined  that  Phillips  had  not 
suggested CTA had an improper motive in terminating him 
and that he agreed he was terminated pursuant to the drug 
testing policy. The court cited the provision as a response to 
Phillips’s  argument  that the drug  testing policy  discourages 
employees  from  filing  workers’  compensation  claims;  the 
court simply referred to the provision as support for its con‐
clusion that there were valid reasons for requiring drug test‐
ing  upon  the  initiation  of  a  workers’  compensation  claim. 
No. 13‐2199                                                         7

The  enactment  of  such  a  provision  certainly  reflects  that  an 
employer is not out of step with Illinois public policy by re‐
quiring drug testing under certain circumstances. Moreover, 
any alleged error caused by the district court’s reference to a 
statutory provision not in effect at the time of Phillips’s dis‐
charge  does  not  undercut  the  correct  determination  that 
Phillips failed to show his discharge was caused by the initi‐
ation of a workers’ compensation claim.  
     Although Phillips argues that the drug testing policy dis‐
courages  employees  from  filing  workers’  compensation 
claims, he could not identify anyone who had been discour‐
aged from filing a claim because of the policy. (And he was 
not  discouraged  from  filing  a  claim.)  As  the  district  court 
acknowledged,  this  discouragement  argument  is  in  tension 
with  the  current  version  of  Workers’  Compensation  Act, 
which  expressly  contemplates  drug  and  alcohol  testing  in 
connection with workers’ compensation claims. See 820 ILCS 
305/11.  Furthermore,  drug  testing  in  employment  is  not 
against  Illinois  public  policy.  For  instance,  the  recently  en‐
acted  Compassionate  Use  of  Medical  Cannabis  Pilot  Pro‐
gram Act provides  that  “[n]othing  in  this Act  shall  prohibit 
an employer from enforcing a policy concerning drug testing 
…  provided  the  policy  is  applied  in  a  nondiscriminatory 
manner.” 410 ILCS 130/50(b) (effective Jan. 1, 2014). And the 
Illinois  Human  Rights Act  provides  that  “[i]t  shall  not  be  a 
violation of this Act for an employer to adopt or administer 
reasonable policies …, including … drug testing, designed to 
ensure that an individual described in [the Act] is no longer 
engaging in the illegal use of drugs.” 775 ILCS 5/2‐104(C). 
   According  to  Phillips,  CTA’s  drug  testing  policy  treats 
similarly situated injured employees differently based solely 
8                                                       No. 13‐2199 

on  whether  they  seek  to  initiate  a  workers’  compensation 
claim.  He  argues  that  CTA  cannot  justify  this  disparate 
treatment. Yet the drug testing policy covers many other sit‐
uations in which CTA faces potential legal exposure; the pol‐
icy does not single out workers’ compensation claimants for 
testing. For example, testing is required if an OSHA recorda‐
ble  accident  occurs  or  if  there  is  a  serious  equip‐
ment/property/personal  damage  incident.  With  the  drug 
testing,  CTA  seeks  evidence  for  the  workers’  compensation 
proceeding,  cf.  Parro  v.  Indus.  Comm’n,  657  N.E.2d  882,  885 
(Ill.  1995)  (relying  on  blood  alcohol  testing  of  claimant  fol‐
lowing  injury  to  defeat  workers’  compensation  claim)—
evidence  that  would  be  unnecessary  where  the  injured  em‐
ployee  merely  seeks  treatment  or  services  at  the  health  ser‐
vices  department.  This  seems  to  be  a  sound  reason  for  dif‐
ferential treatment. 
    In  conclusion,  Phillips’s  employment  with  CTA  was  ter‐
minated  because  of  his  refusal  to  take  the  mandatory  drug 
test—not in retaliation for his seeking to file a workers’ com‐
pensation  claim.  We  therefore  AFFIRM  the  district  court’s 
judgment.